(LA-

                                                                               PagelBlEEDIN
                                                                               14S COURT OFAPPEALS
                                                                                  HOUSTON. TCYAS


                              Cause #11-DCV-187877
                                                                                  JUN ~3 2015
                                                                               CHRISTOPHER A. PRINE
                                                                                      CLERK
NEWELL M. EVANS                                            IN THE DISTRIST
                                              )
        VS                                                 240th JUDICIAL DI
                                          (
                                              )
                                                                                        LLiST
THEODORE P. FULLER                        (                FORT BEND COUNTY, TEXAS

                                    Cause # 14-14-01019-CV




NEWELL M. EVANS                                   )           In the 14th COURT of APPEALS


       VS                                                     Houston, Texas, Harris County

THEODORE P. FULLER




                         MOTION FOR RECONSIDERATION
                                                      OF
                   ORDER SUSTAINING CONTEST OF INDEGENCE
                                        Alternatively
                      MOTION TO EXTEND TIME FOR REVIEW
                                      OF
                    ORDER SUSTAINING CONTEST OF INDIGENCE



To:   The Clerk of the District Court
       Fort Bend County, Texas.

From: Newell M. Evans
       206 Collins Rd.
       Richmond, TX. 77469
       Ph. #281-341-6636


Re:     MOTION FOR RECONSIDERATION of ORDER SUSTAINING CONTEST of INDIGENCE.


Dear Ms. Elfoitt


How are you? I pray that you and yours are fine. We are Ok.
                                                                            Page 2 of 2


I'm submitting two (2) complete copies of appellant Newell M. Evans' motion for
reconsideration of order sustaining contest of indigence. One for the Court; and one to be
returned to me.


Please find for filing among these papers: (1) appellant Newell M. Evans' motion for
reconsideration of order sustaining contest of indigence.
(2) Order; (3) Certificate of Service at Last Known Address.

Please stamp my copy of this appellant's motion for reconsideration of order sustaining contest
of indigence and return it to me. Please, immediately send original to the Court. ASAP.

Thanks in advance for your customary assistance with this matter.

                                                               Respectfully submitted,




                                                 %; Y^^Ac—
                                               M. Evans- Pro se
                                   206 Collins Rd.
                                   Richmond, TX. 77469
                                   Ph. # 281-341-6636
                              The_Masterprogrammer@yahoo.com
                                                                            Page 1 of 10


                                Cause # ll-DCV-187877



            NEWELL M. EVANS                   (      IN THE DISTR1ST COURT
                                                            )
                 VS                           (       240th JUDICIAL DISTRICT
                                                            )
           THEODORE P. FULLER             (        FORT BEND COUNTY, TEXAS




                                Cause # 14-14-01019-CV




NEWELL M. EVANS                                    In the 14th COURT of APPEALS


      vs                                           Houston, Texas, Harris County

THEODORE P. FULLER




                      MOTION FOR RECONSIDERATION
                                         OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE
                                   Alternatively
                      MOTION TO EXTEND TIME FOR REVIEW
                                     OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE



To the Honorable Judge Thomas R. Culver III, and to the Honorable Judges ofthe
14th Court of Appeals:

  Now comes Newell M. Evans, here-in-after,referred to as appellant; moving

this District Court ofJudge Thomas R. Culver III (240th Judicial District, Fort

Bend County); and to the Honorable Judges of the 14th Court of Appeals:

for reconsideration of order sustaining contest ofindigencefiled on May 13,' 15,

by Associate Judge Pedro Ruiz. Alternatively, appellant moves this Court of
                                                                             Page 2 of 10


Appeals to admit "late filing" ofthis motion to extend time for review of order

sustaining contest of indigence. (And, accede to an informal (T.R.A. P. # 2)

Motion to Suspend the Rules; and to allow an Extension of Time (20 days) to File

Informal Briefon this Motion to Extend Time for Review of Order Sustaining

Contest of Indigence (pursuant to the trial courts issuance of findings of facts and

conclusions of law); wherein, here-in-after, Theodore P. Fuller, is appellee. In

support of this motion reconsideration of order sustaining contest of indigence filed

on May 13,' 15, by Associate Judge Pedro Ruiz, (And, alternatively, appellant

moves this Court of Appeals to admit "late filing" ofthis motion to extend time for

review of order sustaining contest of indigence (and, accede to an informal (T.R.A.

P. # 2) Motion to Suspend the Rules; and to allow an Extension of Time (20 days)

to File Informal Brief on this Motion to Extend Time for Review of Order

Sustaining Contest of Indigence (pursuant to the trial courts issuance of findings of

facts and conclusions of law)); appellant would show unto the Court(s) as follows.

                                           I
                           PRELEMINARY MATTERS


The relevant pleadings and exhibits submitted with/included in "First

Amended     of   Notice   of   Intention       to   Appeal   Denial   of   Motion    for

Reinstatement" (Filed with the Clerk of 14th Court of Appeals - Houston,

Texas, on Dec. 29, *14); and Request for an Extension of Time to File


Accelerated Appeal of Denial of Motion for Reinstatement (Filed with the
                                                                          Page 3 of 10


Clerk of 14th Court of Appeals - Houston, Texas, on Mar. 30, '15); are hereby

adopted by reference; as if incorporated verbatim.




No extensions oftime have previously been granted in this "Motion for

Reconsideration; or alternative motion to Extend Time for Review of Order

Sustaining Contest of Indigence."



This is not an appeal in a termination of parental right case; nor is it an appeal in

child protection case.


Appellant believes that under 10.5(b)(1)(A) and 20.1G)(2) ofthe T.R.A.P; that

motion for review of order sustaining contest of indigence, should've been filed by

May 24th, '15. But, appellant did not have actual knowledge of the "Written Order

Sustaining Contest of indigence," until May 26. '15. Applying 10.5(b)(1)(A) and

20.1(j)(2) ofthe T.R.A.P; the motion for review of order sustaining contest of

indigence, should be filed by June 08th, "15.



Appellant in this motion to extend time for review of order sustaining contest of

indigence; by informal (T.R.A. P. # 2) motion to suspend the rules; beeches this

14th Court of Appeals to allow an extension of time (20 days) to file informal brief
                                                                             Page 4 of 10


on this motion to extend time for review of order sustaining contest of indigence;

pursuant to the trial courts issuance of findings of facts and conclusions of law.




Appellant does not believe a conference with any opposing party should be

required; as prerequisite to filing the motion for reconsideration/review.


                                           II
                                  Supervening Issue

This contest of indigence was tried to Associate Judge Pedro Ruiz; under District

Court Judge Thomas R. Culver III (240th Judicial District, Fort Bend County).



As Associate Judge, Pedro Ruiz, takes pains to explain to litigants that his rulings

are "appealable," to his immediate supervisor; 240th Judicial District Court Judge

in Fort Bend County, Thomas R. Culver III.




So, appellant files this motion for reconsideration with that in mind. Appellant

understands that under 20.1(j)(l) and (2) of the T.R.A.P; that "review," of order

sustaining contest of indigence, should be by motion to the court of appeals; within

10 days after the order sustaining the contest is signed, or within 10

days after the notice of appeal is filed, whichever is later.
                                                                            Page 5 of 10


But, as stated, Associate Judge Pedro Ruiz, takes pains to explain to litigants that

his rulings are "appealable," to his immediate supervisor; 240th Judicial District

Court Judge in Fort Bend County, Thomas R. Culver III.



Consequently, appellant pray that this 14th Court of Appeals acknowledge receipt

of appellant's "Motion for Review," of Associate judge Ruiz's May 13th, '15 order

sustaining the contest of indigence. Then abate said motion; pending outcome of

appellant's motion for reconsideration ofAssociate judge Ruiz's May 13th, '15

order sustaining the contest of indigence; by Judge Culver.



In the event that appellant's motion for reconsideration is "summarily denied,"

appellant's prays that the trial court would at least provide the appellate court with

findings of fact, and conclusions of law; pursuant to Associate judge, Ruiz's May

13th, '15 order sustaining the contest ofindigence.

                                          Ill
                                 Procedural Matters



1. This contest of indigence was tried to Associate Judge, Pedro Ruiz; under

District Court Judge, Thomas R. Culver IH (240th Judicial District, Fort Bend

County). After a continuance or two, the final hearing was held on May 07,

'15. The written "Order Sustaining Contest of indigence," was issued on May
                                                                            Page 6 of 10


13, '15. Appellant did not have actual knowledge of the written "Order

Sustaining Contest of indigence," until May 26. '15. Appellant believes that

under 10.5(b)(1)(A) and 20.1(j)(2) ofthe T.RA.P; that motion for review of order

sustaining contest of indigence, should've been filed by May 24th, '15. But,

appellant did not have actual knowledge of the written "Order Sustaining Contest

of indigence," until May 26. '15. Applying 10.5(b)(1)(A) and 20.1(j)(2) ofthe

T.R.A.P; the motion for review of order sustaining contest of indigence, should be

filed by June 08th, "15. If attainment of actual knowledge is not the criteria to use

in determining the last day for filing motion for review of order sustaining contest

of indigence, in the Court of Appeals, appellant beeches this court of appeals to

admit "late filing" ofthis motion to extend time for review of order sustaining

contest of indigence. (And, accede to an informal (T.R.A. P. # 2) motion to

suspend the rules; and to allow an extension of time (20 days) to file informal brief

on this motion to extend time for review of order sustaining contest of indigence;

pursuant to the trial courts issuance of findings of facts and conclusions of law)).

                                          IV
                                      Grounds



 Appellant contends that this written "Order Sustaining Contest of

indigence." issued on May 13, *15 should be over ruled on the grounds of


"Abuse of Discretion". Because, the lower court admitted direct positive
                                                                       Page 7 of 10


documentary evidence establishing a prima facie right to free "record." i.e.

Appellant submitted and the court admitted documents showing that

appellant was receiving food stamps/S.N.A.P. benefits; and supplemental

security income/S.S.1. (based on disability). And, this evidence was

uncontroverted, the opposing party offered no evidence to rebut the prima

facie showing that was established. As best appellant can determine trial court

chose simply to disbelieve direct, positive evidence that established the prima

facie case for appellant's right to free "record." Which, in the humble opinion


of appellant, should be sufficient grounds to overrule the decision of the trial


court for "Abuse of Discretion".




934 S.W.2d 349




Supreme Court of Texas.

GRIFFIN INDUSTRIES, INC., Larry Findley, Fermin Carlos Garza, David

Gonzales, Russell McNorton, and Henry Villarreal, Relators,

v.



THE HONORABLE THIRTEENTH COURT OF APPEALS, Respondent.

No. 96-0101.
                                                                         Page 8 of 10


Argued April 18,1996.Decided Nov. 15,1996.



Under provision of Rules of Appellate Procedure governing appeals by indigent

parties, burden of proof at hearing on contest to affidavit of inability to pay

costs rests on appellant to sustain allegations in affidavit, and appellant must

prove that she could not pay costs of appeal if really wanted to and made good

faith effort to do so; however, standard is met by proof that appellant depends

on public assistance. Rules App. Proc, Rule 40(a)(3)(D).


Evidence was uncontroverted that plaintiff was receiving governmental


assistance to which she was legally entitled. Rules App.Proc, Rule 40(a)(3)(D).


To overcome prima facie showing, opposing party must offer evidence to rebut


what has been established, and trial court is not free simply to disbelieve direct,


positive evidence that establishes prima facie case.


Opposing parties bear burden of introducing some evidence that witness is not


dependent on food stamps or that other funds are available, and trier of fact is


not permitted to disregard entirely word of witness that he is indigent. Rules

App.Proc, Rule 40(a)(3)(D)
                                                                          Page 9 of 10


This standard is consistent with the standard for an affidavit of inability to


secure costs in the trial court. See Tex.R.Civ.P. 145. Rule 145 defines a "party


who is unable to afford costs" as "a person who is presently receiving a


governmental entitlement based on indigence or any other person who has no

ability to pay costs."


Appellant was allowed to proceed pro se in the trial court under (essentially, the

same) affidavit of indigence.


                                         V
                                       Prayer


WHEREFORE, PREMISES CONSIDERED appellant prays that this Court:

1. Reverse Associate judge Ruiz's May 13th, '15 order/ruling sustaining the contest

of indigence on grounds of "Abuse of Discretion".


                                         VI
                                 Alternative Prayer


WHEREFORE, PREMISES CONSIDERED appellant prays alternatively, that this

Court of Appeals:

1. Overrule the trial court's May 13th,'15 order/ruling sustaining the contest of

indigence; on grounds of "Abuse ofDiscretion",
                                                                            Page 10 of 10


2. Accede to an informal (T.R.A. P. # 2) Motion to Suspend the Rules; and admit

"late filing" of this motion to extend time for review of order sustaining contest of

indigence; and allow an extension oftime (20 days) to file informal brief on this

motion to extend time for review of order sustaining contest of indigence; pursuant

to the trial courts issuance of findings of facts and conclusions of law.


3. Grant appellant any further reliefto which appellant may be entitled in law and

in equity.


                                                   Respectfully submitted,

                                                  ; Wtfotft—-
                                   Mr\ Newell M. Evans - Pro se
                                   206 Collins Rd.
                                   Richmond, TX. 77469
                                   Ph. # 281-341-6636
                              E-mail: The_Masterprogrammer@yahoo.com
                                                                            Page 1 of 2


                           Cause #11-DCV-187877



NEWELL M. EVANS                              IN THE DISTRIST COURT


       VS                                    240th JUDICIAL DISTRICT

THEODORE P. FULLER                            FORT BEND COUNTY, TEXAS




                              Cause # 14-14-01019-CV



NEWELL M.EVANS                                    In the 14th COURT of APPEALS

     VS                                           Houston, Texas, Harris County

THEODORE P. FULLER


                                                                                          « o.
                    MOTION FOR RECONSIDERATION
                                OF
                 ORDER SUSTAINING CONTEST OF INDIGENCE
                                  Alternatively
                    MOTION TO EXTEND TIME FOR REVIEW
                                        OF
                 ORDER SUSTAINING CONTEST OF INDIGENCE




                                      ORDER


ON this, the         day of                         20    , came on to be

considered appellant's motion for reconsideration of order sustaining contest of

indigence. (Alternatively, motion to extend time for review of order sustaining

contest of indigence; containing: Informal Motion For Suspension of Rules;
                                                                          Page 2 of 2


Informal motion to extend time for review oforder sustaining contest of

indigence); in the above-styled and numbered cause; and the Court, being
satisfied that due notice offiling ofsuch motion has been given, and after

considering the pleadings, and arguments of counsel, is of the opinion that such
motion should be granted.

IT IS ORDERED, that the appellant's motion for reconsideration of order sustaining

contest of indigence. In the above-styled and numbered cause, be granted.
IT IS FURTHER ORDERED thatorder sustaining contest ofindigence filed on May 13,

'15, by Associate Judge Pedro Ruiz, is reversed.
IT IS FURTHER ORDERED thatthe Court's reporter/recorder provide thel4th Court

of Appeals -Houston, Texas, the "appellate record" requested by appellant;

without cost.




                                                Judge Presiding
 Date                       __

 Entered—Clerk of the 240th Judicial District Court, fort Bend County

 Texas
                                                                               Page 1 of 2




                          Cause # ll-DCV-187877



NEWELL M. EVANS                                     IN THE DISTRIST COURT
                                       )
       VS                             (             240th JUDICIAL DISTRICT
                                       )
THEODORE P. FULLER                    (             FORT BEND COUNTY, TEXAS

                               Cause # 14-14-01019-CV




NEWELL M. EVANS                            )          In the 14th COURT of APPEALS


      VS                                               Houston, Texas, Harris County

THEODORE P. FULLER




                     MOTION FOR RECONSIDERATION
                                               OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE
                                   Alternatively
                    MOTION TO EXTEND TIME FOR REVIEW
                                    OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE




       CERTIFICATE OF SERVICE AT LAST KNOWN ADDRESS



   I hereby certify that a true and correct copy of the foregoing document(s) -

Appellant's (1) cover letter; (2) motion for reconsideration of order sustaining

contest of indigence; (3) Informal (T.R.A. P. # 2) motion to suspend the rules; and

to allow an extension of time (20 days) to file informal brief on this motion to
                                                                                 Page 2 of 2



extend time for review of order sustaining contest of indigence; pursuant to the

trial courts issuance of findings of facts and conclusions of law; (4) Certificate of

Service at Last Known Address. Has been delivered to defendant, and all opposing

counsel and other parties who have made an appearance in this cause, at their

last known address.




By personal service to:

Theodore P. Fuller
% Cedillo, Paul Jr. Attorney at Law
2319 Avenue H
Rosenberg, Texas. 77471
Dated this the 1 - 3 day of June 2015.

By E-mail to: Elizabeth.Wittu@fortbendcountytx.gov
By personal service at:
240th Judicial District Court
% (Judge Thomas R. Culver, III)
Court Coordinator - becky.fisher@fortbendcountvtx.gov
Office: Fort Bend County Justice Center
1422 Eugene Heimann Circle
Courtroom: Room 3E

                                                                 Respectfully,


                                   [r.Jewell M. Ev^j^rro se
                                  206 Collins Rd.
                                  Richmond, TX. 77469
                                  Ph. #281-341-6636
                                  E-mail: The_Masterprogrammer@yahoo.com
                                                                              Page 1 of 2



                                Cause # ll-DCV-187877



NEWELL M. EVANS                                              IN THE DISTRIST COURT
                                                )
         VS                                 (                240th JUDICIAL DISTRICT
                                                )
THEODORE P. FULLER                          (                FORT BEND COUNTY, TEXAS

                                      Cause # 14-14-01019-CV




NEWELL M.EVANS                                      )          In the 14th COURT of APPEALS

        VS                                                     Houston, Texas, Harris County

THEODORE P. FULLER




                          MOTION FOR RECONSIDERATION
                                                        OF
                     ORDER SUSTAINING CONTEST OF INDEGENCE
                                          Alternatively
                          MOTION TO EXTEND TIME FOR REVIEW
                                                        OF
                     ORDER SUSTAINING CONTEST OF INDIGENCE



To:     The Clerk of the District Court
        Fort Bend County, Texas.

From:    Newell M. Evans
        206 Collins Rd.
        Richmond, TX. 77469
        Ph. # 281-341-6636


Re:      MOTION FOR RECONSIDERATION of ORDER SUSTAINING CONTEST of INDIGENCE.


Dear Ms. Elloitt


How are you? I pray that you and yours are fine. We are Ok.
                                                                            Page 2 of 2


I'm submitting two (2) complete copies of appellant Neweli M. Evans' motion for*
reconsideration of order sustaining contest of indigence. One for the Court; and one to be
returned to me.


Please find for filing among these papers: (1) appellant Newell M. Evans' motion for
reconsideration of order sustaining contest of indigence.
 (2) Order; (3) Certificate of Service at Last Known Address.

Please stamp my copy of this appellant's motion for reconsideration of order sustaining contest
of indigence and return it to me. Please, immediately send original to the Court. ASAP.

Thanks in advance for your customary assistance with this matter.

                                                              Respectfully submitted,




                                    Ir. Neweli M«tEvans^frose
                                   206 Comns Rd.
                                   Richmond, TX. 77469
                                   Ph. # 281-341-6636
                              The_Masterprogrammer@yahoo.com
                                                                            Page 1 of 10


                                Cause # 11-DCV-187877




            NEWELL M. EVANS                   (     IN THE DISTRIST COURT
                                                          )
                 VS                           (      240th JUDICIAL DISTRICT
                                                            )
           THEODORE P. FULLER                      FORT BEND COUNTY, TEXAS




                                Cause # 14-14-01019-CV




NEWELL M. EVANS                                    In the 14th COURT of APPEALS

      VS                                           Houston, Texas, Harris County

THEODORE P. FULLER



                      MOTION FOR RECONSIDERATION
                                         OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE
                                   Alternatively
                      MOTION TO EXTEND TIME FOR REVIEW
                                         OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE




To the Honorable Judge Thomas R. Culver III, and to the Honorable Judges ofthe
14th Court of Appeals:

  Now comes Newell M Evans, here-in-after, referred to as appellant; moving

this District CourtofJudge Thomas R. Culver III (240th Judicial District, Fort

Bend County); and to the Honorable Judges ofthe 14th Court of Appeals:

for reconsideration of order sustaining contest of indigence filed on May 13,' 15,

by Associate Judge Pedro Ruiz. Alternatively, appellant moves this Court of
                                                                             Page 2 of 10


Appeals to admit "late filing" ofthis motion to extend time for review of order

sustaining contest of indigence. (And, accede to an informal (T.R.A. P. # 2)

Motion to Suspend the Rules; and to allow an Extension ofTime (20 days) to File

Informal Brief on this Motion to Extend Time for Review of Order Sustaining

Contest of Indigence (pursuant to the trial courts issuance of findings of facts and

conclusions of law); wherein, here-in-after, Theodore P. Fuller, is appellee. In

support of this motion reconsideration of order sustaining contest of indigence filed

on May 13, '15, by Associate Judge Pedro Ruiz. (And, alternatively, appellant

moves this Court of Appeals to admit "late filing" ofthis motion to extend time for

review of order sustaining contest of indigence (and, accede to an informal (T.R.A.

P. # 2) Motion to Suspend the Rules; and to allow an Extension of Time (20 days)

to File Informal Briefon this Motion to Extend Time for Review of Order

Sustaining Contest ofIndigence (pursuant to the trial courts issuance of findings of

facts and conclusions of law)); appellant would show unto the Court(s) as follows.

                                           I
                           PRELIMINARY MATTERS


The relevant pleadings and exhibits submitted with/included in "First

Amended     of   Notice   of   Intention       to   Appeal   Denial   of   Motion    for


Reinstatement" (Filed with the Clerk of 14th Court of Appeals - Houston,

Texas, on Dec. 29, 414); and Request for an Extension of Time to File


Accelerated Appeal of Denial of Motion for Reinstatement (Filed with the
                                                                          Page 3 of 10


Clerk of 14th Court of Appeals - Houston, Texas, on Mar. 30, *15); are hereby

adopted by reference; as if incorporated verbatim.




No extensions oftime have previously been granted in this "Motion for

Reconsideration; or alternative motion to Extend Time for Review of Order

Sustaining Contest ofIndigence."



This is not an appeal in a termination of parental right case; nor is it an appeal in

child protection case.


Appellant believes that under 10.5(b)(1)(A) and 20.1(j)(2) ofthe T.RA.P; that

motion for review of order, sustaining contest of indigence, should've been filed by

May 24th, '15. But, appellant did not have actual knowledge of the "Written Order

Sustaining Contest of indigence," until May 26. '15. Applying 10.5(b)(1)(A) and

20.1(j)(2) of the T.RA.P; the motion for review of order sustaining contest of

indigence, should be filed by June 08th, "15.



Appellant in this motion to extend time for review oforder sustaining contest of

indigence; by informal (T.R.A. P. # 2) motion to suspend the rules; beeches this

14th Court of Appeals to allow an extension oftime (20 days) to file informal brief
                                                                             Page 4 of 10


on this motion to extend time for review of order sustaining contest of indigence;

pursuant to the trial courts issuance of findings of facts and conclusions of law.



Appellant does not believe a conference with any opposing party should be

required; as prerequisite to filing the motion for reconsideration/review.


                                           II
                                  Supervening Issue

This contest of indigence was tried to Associate Judge Pedro Ruiz; under District

Court Judge Thomas R. Culver III (240th Judicial District, Fort Bend County).



As Associate Judge, Pedro Ruiz, takes pains to explain to litigants that his rulings

are "appealable," to his immediate supervisor; 240th Judicial District Court Judge

in Fort Bend County, Thomas R. Culver III.



So, appellant files this motion for reconsideration with that in mind. Appellant

understands that under 20.1(j)(l) and (2) ofthe T.R.A.P; that "review," of order

sustaining contest of indigence, should be by motion to the court of appeals; within

10 days after the order sustaining the contest is signed, or within 10

days after the notice of appeal is filed, whichever is later.
                                                                            Page 5 of 10


But, as stated, Associate Judge Pedro Ruiz, takes pains to explain to litigants that

his rulings are "appealable," to his immediate supervisor; 240th Judicial District

Court Judge in Fort Bend County, Thomas R. Culver III.



Consequently, appellant pray that this 14th Court of Appeals acknowledge receipt

of appellant's "Motion for Review," of Associate judge Ruiz's May 13th, '15 order

sustaining the contest of indigence. Then abate said motion; pending outcome of

appellant's motion for reconsideration of Associate judge Ruiz's May 13th, '15

order sustaining the contest of indigence; by Judge Culver.



In the event that appellant's motion for reconsideration is "summarily denied,"

appellant's prays that the trial court would at least provide the appellate court with

findings of fact, and conclusions of law; pursuant to Associate judge, Ruiz's May

13th, '15 order sustaining the contest ofindigence.

                                          Ill
                                 Procedural Matters



1. This contest of indigence was tried to Associate Judge, Pedro Ruiz; under

District Court Judge, Thomas R. Culver HI (240th Judicial District, Fort Bend

County). After a continuance or two, the final hearing was held on May 07,

'15. The written "Order Sustaining Contest of indigence," was issued on May
                                                                            Page 6 of 10


13, '15. Appellant did not have actual knowledge of the written "Order


Sustaining Contest of indigence," until May 26. '15. Appellant believes that

under 10.5(b)(1)(A) and 20.1(j)(2) ofthe T.R.A.P; that motion for review of order

sustaining contestof indigence, should've been filed by May 24th, '15. But,

appellant did not have actual knowledge of the written "Order Sustaining Contest

of indigence," until May 26. '15. Applying 10.5(b)(1)(A) and 20.1(j)(2) ofthe

T.RA.P; the motion for review of order sustaining contest of indigence, should be

filed by June 08th, "15. If attainment of actual knowledge is not the criteria to use

in determining the last day for filing motion for review of order sustaining contest

of indigence, in the Court of Appeals, appellant beeches this court of appeals to

admit "late filing" ofthis motion to extend time for review of order sustaining

contest of indigence. (And, accede to an informal (T.R.A. P. # 2) motion to

suspend the rules; and to allow an extension of time (20 days) to file informal brief

on this motion to extend time for review of order sustaining contest of indigence;

pursuant to the trial courts issuance of findings of facts and conclusions of law)).

                                          IV
                                      Grounds



 Appellant contends that this written "Order Sustaining Contest of

indigence," issued on May 13, '15 should be over ruled on the grounds of

"Abuse of Discretion". Because, the lower court admitted direct positive
                                                                       Page 7 of 10


documentary evidence establishing a prima facie right to free "record." i.e.

Appellant submitted and the court admitted documents showing that

appellant was receiving food stamps/S.N.A.P. benefits; and supplemental

security income/S.S.I, (based on disability). And, this evidence was

uncontroverted, the opposing party offered no evidence to rebut the prima

facie showing that was established. As best appellant can determine trial court

chose simply to disbelieve direct, positive evidence that established the prima


facie case for appellant's right to free "record." Which, in the humble opinion


of appellant, should be sufficient grounds to overrule the decision of the trial


court for "Abuse of Discretion".




934 S.W.2d 349




Supreme Court of Texas.

GRIFFIN INDUSTRIES, INC., Larry Findley, Fermin Carlos Garza, David

Gonzales, Russell McNorton, and Henry Villarreal, Relators,




THE HONORABLE THIRTEENTH COURT OF APPEALS, Respondent.

No. 96-0101.
                                                                         Page 8 of 10


Argued April 18,1996.Decided Nov. 15,1996.



Under provision of Rules of Appellate Procedure governing appeals by indigent

parties, burden of proof at hearing on contest to affidavit of inability to pay

costs rests on appellant to sustain allegations in affidavit, and appellant must

prove that she could not pay costs of appeal if really wanted to and made good

faith effort to do so; however, standard is met by proof that appellant depends

on public assistance. Rules App. Proc, Rule 40(a)(3)(D).


Evidence was uncontroverted that plaintiff was receiving governmental


assistance to which she was legally entitled. Rules App.Proc, Rule 40(a)(3)(D).


To overcome prima facie showing, opposing party must offer evidence to rebut

what has been established, and trial court is not free simply to disbelieve direct,


positive evidence that establishes prima facie case.


Opposing parties bear burden of introducing some evidence that witness is not


dependent on food stamps or that other funds are available, and trier of fact is


not permitted to disregard entirely word of witness that he is indigent. Rules

App.Proc, Rule 40(a)(3)(D)
                                                                         Page 9 of 10


This standard is consistent with the standard for an affidavit of inability to


secure costs in the trial court. See Tex.R.Civ.P. 145. Rule 145 defines a "party


who is unable to afford costs" as "a person who is presently receiving a


governmental entitlement based on indigence or any other person who has no

ability to pay costs."


Appellant was allowed to proceed pro se in the trial court under (essentially, the

same) affidavit of indigence.


                                         V
                                      Prayer


WHEREFORE, PREMISES CONSIDERED appellant prays that this Court:

1. Reverse Associate judge Ruiz's May 13th, '15 order/ruling sustaining the contest

of indigence on grounds of "Abuse ofDiscretion".


                                        VI
                                Alternative Prayer


WHEREFORE, PREMISES CONSIDERED appellant prays alternatively, that this

Court of Appeals:

1. Overrule thetrial court'sMay 13th,'15 order/ruling sustaining the contest of

indigence; on grounds of "Abuse of Discretion".
                                                                            Page 10 of 10


2. Accede to an informal (T.R.A. P. # 2) Motion to Suspend the Rules; and admit

"late filing" ofthis motion to extend time for review of order sustaining contest of

indigence; and allow an extension oftime (20 days) to file informal brief on this

motion to extend time for review of order sustaining contest of indigence; pursuant

to the trial courts issuance of findings of facts and conclusions of law.


3. Grant appellant any further relief to which appellant may be entitled in law and

in equity.


                                                    Respectfully submitted,

                                                               .jfiqiAi—.
                                           fell M.
                                   206 Collins Rd.
                                   Richmond, TX. 77469
                                   Ph. #281-341-6636
                              E-mail: The_Masterprogrammer@yahoo.com
                                                                           Page lof 2


                           Cause #11-DCV-187877



NEWELL M. EVANS                              IN THE DISTRIST COURT

       VS                                     240th JUDICIAL DISTRICT

THEODORE P. FULLER                            FORT BEND COUNTY, TEXAS




                              Cause # 14-14-01019-CV



NEWELL M. EVANS                                   In the 14th COURT of APPEALS

     VS                                           Houston, Texas, Harris County

THEODORE P. FULLER




                    MOTION FOR RECONSIDERATION
                                       OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE
                                  Alternatively
                    MOTION TO EXTEND TIME FOR REVIEW
                                        OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE




                                      ORDER


ON this, the         day of                         20   , came on to be

considered appellant's motion for reconsideration of order sustaining contest of

indigence. (Alternatively, motion to extend time for review of order sustaining

contest of indigence; containing: Informal Motion For Suspension of Rules;
                                                                           Page 2 of 2


Informal motion to extend time for review of order sustaining contest of

indigence); in the above-styled and numbered cause; and the Court, being

satisfied that due notice of filing of such motion has been given, and after

considering the pleadings, and arguments of counsel, is of the opinion that such

motion should be granted.

IT IS ORDERED, that the appellant's motion for reconsideration of order sustaining

contest of indigence. In the above-styled and numbered cause, be granted.

IT IS FURTHER ORDERED that order sustaining contest of indigence filed on May 13,

'15, by Associate Judge Pedro Ruiz, is reversed.

IT IS FURTHER ORDERED that the Court's reporter/recorder provide thel4th Court

of Appeals -Houston, Texas, the "appellate record" requested by appellant;

without cost.




                                                Judge Presiding
Date

Entered—Clerk of the 240th Judicial District Court,fort Bend County

Texas
                                                                              Page 1 of 2




                          Cause #11-DCV-187877



NEWELL M. EVANS                                    IN THE DISTRIST COURT
                                          )
       VS                             (            240th JUDICIAL DISTRICT
                                          )
THEODORE P. FULLER                    (            FORT BEND COUNTY, TEXAS

                               Cause # 14-14-01019-CV




NEWELL M. EVANS                                       In the 14th COURT of APPEALS


      VS                                              Houston, Texas, Harris County

THEODORE P. FULLER




                     MOTION FOR RECONSIDERATION
                                              OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE
                                   Alternatively
                    MOTION TO EXTEND TIME FOR REVIEW
                                              OF
                  ORDER SUSTAINING CONTEST OF INDIGENCE




       CERTIFICATE OF SERVICE AT LAST KNOWN ADDRESS



   I hereby certify that a true and correct copy ofthe foregoing document(s) -

Appellant's (1) cover letter; (2) motion for reconsideration of order sustaining

contest of indigence; (3) Informal (T.R.A. P. # 2) motion to suspend the rules; and

to allow an extension of time (20 days) to file informal brief on this motion to
                                                                                 Page 2 of 2



extend time for review of order sustaining contest of indigence; pursuant to the

trial courts issuance of findings of facts and conclusions of law; (4) Certificate of

Service at Last Known Address. Has been delivered to defendant, and all opposing

counsel and other parties who have made an appearance in this cause, at their

last known address.




By personal service to:

Theodore P. Fuller
% Cedillo, Paul Jr. Attorney at Law
2319 AvenueH
Rosenberg, Texas. 77471
Dated this the 1 - 3 day of June 2015.

By E-mail to: Elizabeth.Wittu@fortbendcountytx.gov
By personal service at:
240th Judicial District Court
% (Judge Thomas R. Culver, III)
Court Coordinator-becky.fisher@fortbendcountvtx.gov
Office: Fort Bend County Justice Center
1422 Eugene Heimann Circle
Courtroom: Room 3E


                                                                 Respectfully,

                                                        )/&t&^
                                  MrNNeweliM. Evats^rrose
                                  206 Collins Rd.
                                  Richmond, TX. 77469
                                  Ph. #281-341-6636
                                  E-mail: The_Masterprogrammer@yahoo.com